Citation Nr: 1627930	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  07-33 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2015, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran originally submitted a claim for a bilateral inner ear disorder. The VLJ clarified the issues on appeal during the hearing, as reflected on the title page.

The Board remanded the claim in October 2015.

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2015, the Board remanded the claim for the scheduling of a VA examination to determine the nature and etiology of the Veteran's hearing loss disability.  The Board noted that a VA audiological examination had not been performed for the purpose of evaluating his symptomatology and a possible link to service.  The Veteran avers that his hearing loss is due to hazardous noise exposure during service, in particular, exposure to aircraft noise with minimal hearing protection.  Although service treatment records reveal no documented hearing loss disability, an October 1977 treatment note confirms that the Veteran complained of ear symptoms following rapid decompression.  In addition, post-service medical records-specifically, a July 2005 VA treatment note-indicate high frequency sensorineural hearing loss, and the record includes submissions by the Veteran asserting that he has had hearing loss since service. 

Pursuant to the Board remand, a VA examination was requested in December 2015 and later cancelled.  Another VA examination was requested in February 2016 which was also cancelled.  The record shows the reason for the cancellation was that the Veteran was still overseas in Ecuador and was not sure when he would return to the United States.  

An Report of General Information faxed to EIC on February 22, 2016 by the National Call Center and uploaded to VBMS that same date, states that the Veteran called on February 22, 2016 and informed the VA he has returned from Ecuador and was requesting to have his VA examination scheduled as soon as possible as he was due to return to Ecuador on March 5, 2016.  

Significantly, the AMC issued a supplemental statement of the case (SSOC) on February 23, 2016, just a day after the Veteran's call, continuing the denial of the claim and informing the Veteran that he should provide the AMC with notification of when he will be ready to report for an examination.  

There is no evidence in the record that the AOJ/AMC attempted to schedule the Veteran for a VA examination after the Veteran's call on February 22, 2016.  Rather, instead they issued an SSOC.  Accordingly, the Board finds that there has not been substantial compliance with the Board's remand of October 2015 and the issue must be remanded for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

The AOJ/AMC should schedule the Veteran for a VA audiological examination to determine the nature and likely etiology of the claimed hearing loss disability.  The examiner is requested to review all pertinent records associated with the record, including lay statements.  The examiner should then offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hearing loss disability had its clinical onset during service or is otherwise related to service.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




